PERMIS KEBILI

CONTRAT D'ASSOCIATION ET
ANNEXES

ENTRE

L'ENTREPRISE TUNISIENNE D’ACTIVITES PETROLIERES
ET

ORSZAGOS KOOLAJ ÉS GAZIPARI TROSZT -OKGT

(Compagnie Nationale Hongroise de Pétrole et de Gaz)

re,

)

CONTRAT D'ASSOCIATION

ENTRE LES SOUSSIGNES :

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES, ci-après
dénommée “ETAP", établissement public à caractère industriel et
commercial, dont le siège est à Tunis, 27 Bis, Avenue
Khéreddine Pacha,

représentée par Monsieur Abdelwaheb KESRAOUI son Président
Directeur Général,

d'une part,

et

ORSZAGOS KOOLAJ és GAZIPARI TROSZT (Compagnie Nationale
Hongroise de Pétrole et de Gaz, ci-après dénommée OKGT.
Société établie et régie selon les lois Hongroises dont le
siege social est à Budapest, Schônherz Zoltän u.18,
Hongrie, élisant domicile 4 Tunis, 8 Rue St.Fulgence,
representée aux présentes par Monsieur Gyürgy 5ZABO,

le Premier Vice-Président spécialement mandaté & cet

#tfet per une résolution du Conseil d'Administration

en date du 10 mai 1991.

d'autre part.

11 est préalablement exposé ce qui suit:

ETAP et OKGT sont convenus de déposer, conjointement et
dans l’indivision entre elles, une demande de Permis de
recherche et d'exploitation de substances minérales du
second groupe telles que définies à l'Article deux Cu
Décret du ler janvier- 1958 sur les Mines.

(2 ST

JL EST PREALABLEMENT EXPOSE CE QUI SUIT:

ETAP et OKGT déposé conjointement en date du 1 juillet
1991 une demande de Permis de recherche et dexploitation de
substances minérales du second groupe telles que définies à
l'Article deux du Decret de ler janvier 1953 sur les Mines.
Les Permis demandés dit “Kebili” comporte 1193 périmètres
élémentaires environ de 4 km2 chacun d'un seul tenant

soit quatre mille sept cent soixante douze (4772)
kilomètres carrés, dont 88 kilomètres carrés environ
correspondent à la zone de Sabria.

ETAP et OKGT satisfaisant aux conditions et obligations
définies dans l'Article Premier due Décret du 13 décembre
1948, ont demandé à être admises au bénéfice des dispositions
spéciales prévues dans le dit Décret.

ETAP et OKGT ont fixé leurs pourcentages de participation
f{&ëns le Permis comme suit:

[ETAP : cinquante pour cent (50%)
COKGT : cinquante pour cent (50%)

Sauf pour la zonefde Sebria leur pourcentage de
participation ont été fixés comme suit:

ÇETAP : cinquante cinq pour cent (55%)
LORGT : quarante cinq pour cent [ (45%)

Lesdites pourcentages de participation pourront être modifiés
si ETAP décide, conformément à l’Aricle 13 du Décret-loi No.
85-9 du 14 september 1985 amendée par la Loi No. 87-9 du

6 mars 1987, ci-après dénommé ‘Décret-lois”, de reduire

son pourcentage de partcipation pour une Concession donnée.

Elles ont décidé de. conduire en commun les opérations »
d'exploration et d'appréciation de substances minérales du

du second groupe dans le Permis ainsi que les opérations

de développement et d'exploitation des gisenents qui en

seraient issus. _ -

Elles ont conclu le présent Contrat d'Association en vue de défini
les conditions et modalités de leur association ainsi que les
droits et obligations qui résulteront pour-chacune d’elles de la
Convention et du Cahier des Charges qui seront conclus

entre l'Etat Tunisien d’une part et ETAP et OKGT d'autre

part, à l’occasion de l'attribution du Permis objet de

leur demande commune.

IL A ETE ARRETE ET CONVENU CE QUI SUIT:

1 ES
Pa

w

G

TITRE I
DISPOSITIONS GENERALES

ARTICLE PREMIER : Définitions

Aux fins de l'application du présent Contrat, les mots et

expressions qui y sont utilisés ont la signification suivante :

1
2

Contrat : désigne le présent Contrat d’Association.

Partie(s) : désigne ETAP et/ou OKGT et leurs
cessionnaires éventuels.

Permis : désigne le permis de recherche de substances
minérales du second groupe dit “Permis Kebili“
qui sera accordé conjointement et dans
l’indivision à l'ETAP et OKGT par arrété du
Ministre de l'Energie et des Mines tel que ce Permis
existe à chaque instant compte-tenu des
renouvellements et s°il y a lieu des
extensions et réductions apportées.

Convention : désigne la Convention et ses annexes portant
autorisation de recherche et d'exploitation des
substances minérales du second groupe dans le Permis
en application des Décrets du 13 décembre 1948 et du
lier janvier 1953 sur les Mines et du Décret-loi
No. 85-9 du 14 septembre 1985 tel que ratifié par la
loi No. 85-93 du 22 novembre 1985 et tel qu'il a été
modifié par la loi No. 87-9 du 6 mars 1987
ci-après dénommé ‘Décret-loi” et la Loi No.

90-56 du 18. juin 1990 et qui sera signée à
Tunis par l'Etat Tunisien d’une part et par
ETAP et OKGT d'autre part.

Cahier des Charges : désigne le Cahier des Charges qui sera
signé et annexé à la Convention.

Opérateur : désigne la Partie chargée d’effectuer toute
opération er Vertu du présent Contrat.

Découverte : désigne une découverte de substances minérales
du second groupe-telle que définie dans le Cähier de:
Charges. -

Découverte Comnercialement Exploitable : désigne une découver*
de substances minérales du second groupe, que lee
Parties décident de développer et de mettre en

production.
Ç [
) As

-5-

9 - Capacité Optimum de Production : désigne la capacité qui
permet la récupération optimale des reserves
compte-tenu des caractéristiques techniques du
gisement et en respect des saines pratiques en
usage dans l’industrie pétrolière.

10 - Société ou Organisme Affilié : désigne

a. Toute Société ou Organisme dans les assemblées desquelles
une Partie détient directement ou indirectement plus de
cinquante pour cent (50 %) des droits de vote, ou

b. Toute Société ou Organisme ou Etablissement Public détenan
directement ou indirectement, plus de cinquante pour cent
(50 %) des droits de vote dans les assemblées d’une
Partie, ou

c. Toute Société ou Organisme dans les assemblées desquelles
plus de cinquante pour cent (50 %) des droits de vote sont
détenus directement ou indirectement par une ou plusieurs
sociétés, ou établissements publics affiliés à une Partie,
au sens des alinéas a) et b) ci-dessus, ensemble ou
séparément.

ARTICLE DEUX : Objet du Contrat

Le présent Contrat a pour objet de définir les conditions selon
lesquelles les Parties entendent réaliser en commun
l'exploration, l'appréciation, le développement et
l'exploitation des gisements de substances minérales du

second groupe dans le Permis et les concessions qui en

iseues, ainsi que le traitement et le transport de ces
substances.

ARTICLE TROIS : Création de l'Association et Pourcentage de
Participation

A dater de la signature du présent Contrat, il est crée entre
les Parties une Association (ci-après dénommée “Association )
n'ayant pas la personnalité juridique, dont le but est la
réalisation des opérations visées à l'Article 2 ci-dessus.
38.1 - Les pourcentages de participation des Parties dans

le Permis sont: 3

- de cinquante pour cent (50%) pour ETAP
- de cinquante pour cent (50%) pour OKGT

A

ni
i
1 ES

v
I

=

[Rs

pour la zone de Sabria leurs pourcentages de
participation ont étés fixés:

- cinquante cinq pour cent (55%) ETAP
- quarante cinq pour cent (45%) OKGT

3.2 - Seule et seulement pour une (des) concession(s) donnée(s)
les pourcentages de participation pourront être modifiés
si ETAP décide conformément à l'Article 13 du Décret-loi
de réduire son pourcentage de participation.

3.3 - Sauf dispositions contraires du présent Contrat:

a. les Parties supportent, chacune proportionnellement au
pourcentage de sa participation définie ci-dessus, les
coûts d’exploration, d’appréciation et les dépenses
relatives au développement et à l’exploitation, réalisés
au titre du présent Contrat.

b. Proportionnellement au pourcentage de sa participation
chaque Partie détient tous biens et intérêts acquis en
vertu du présent Contrat, et assume les responsabilités
découlant du dit Contrat.

c. Notamment, chaque Partie dispose, proportionnellement à

: eon pourcentage de participation, du droit aux réserves
en place de substances minérales du second groupe

extraites des concessions qui seraient issues du Permis.

ARTICLE QUATRE : Fonctionnement de l’Association

Les études et travaux, approuvés par le Comité d'Opérations, sont
réziisés directement ou indirectement par l'Opérateur en étroite
coilaboration avec les Parties comme indiqué ci- après:

4.1.Comité d'Opérations

4.1.1. Composition
Le Comité &‘Opérations se compose par moitié ‘de
représentants nomnés par ETAP et par moitié de
représentants nommés par OKGT.

La présidencé du Comité d’Opérations est assurée par
b Opérateur.

4.1.2. Fonctions = G

ü Le Comité d'Opérations est chargé de prenûre les
décisions relatives à l’ensemble des opérations et
travaux de l'Association, notamment :

- d'arrêter les programmes d'opérations et de
travaux ainsi.que les budgets correspondants sur
@ proposition de l’Opérateur,

dy
272

6)

- d'approuver la nature et l'implantation de tous
travaux, e
- d’approuver la liste des fournisseurs proposés par
l'Opérateur,

à - d'approuver les contrats et marchés proposés par
|  ]’Opérateur à la suite des appels d'offres et dont
le montant .est supérieur à deux cent mille (200.000)
Dinars Tunisiens,

- d'examiner les comptes-rendus d'activités préparés,
par l‘Opérateur et de contrôler celui-ci dans la
conduite et l'exécution des travaux qui lui sont y
confiés, _

- d'arrêter les programmes de production après examen
des propositions présentées par l‘Opérateur,

- d'approuver sur proposition d’'OKGT ou à défaut de
proposition de celle-ci trente (30) jours avant
la date limite légale de dé>ôt des dossiers, sur
proposition d’ETAP, les renouvellements
abandons, demandes de concessions relatifs
aux titres miniers détenus ou à détenir par
l'Association, extension de la durée et la
superficie.

- de créer tout Comité Technique qui lui semble
nécessaire,

- de décider la cession d’information à des tiers et
d'en définir les conditions.

4% 4.1.3. Délibérations >

Les décisions du Comité d'Opération sont prises à
l'unanimité des représentants désignés par les Parties.

Il est toutefois convenu, qu’au cas où l'unanimité ne

pourrait être obtenue au sein du Comité d'Opéretions:

a. relativement à une opération financée par une seule
Partie, la proposition présentée par les.
représentants de la Partie qui assure la totalité
du financement. sera considérée comme adoptée,

b. relativement à une opération financée en commun, le
proposition sera considérée comme adoptée, si elle
est agréée par deux (2) Parties ou plus qui
.essureront au moins soixante-dix pour cent (70 %)
du financement.

Xe

!
Î
————ÿar ta Convention et ses ,annexes.

so

Là

4.2.

=

Chaque Partie s’engage pour sa part à faire en sorte que
1’Association soit en mesure de respecter les obligations et de
préserver. les droits stipulés par la Convention et ses annexes.

Nonobstant les dispositions de l'alinéa ci-dessus, chacune des

Parties s‘engage à ce que les positions que ses représentants .
prendront au sein du Comité d’Opérations n’aient pas pour effet
de faire perdre à l’autre Partie le bénéfice des garanties pré

4.1.4. Convocation des Réunions :

Le Comité d'Opérations:se réunit au moin une fois par
trimestre en tout lieu convenu à l'avance d’un commun
accord, sur la convocation de son Président adressée à
chaque représentant avec préavis de quinze (15). ‘Jours;
en cas d'urgence, ce délai peut être réduit d’un commun
accord.

La convocation écrite précise la date, l’heure, le lieu

et l’ordre du jour de la réunion; l’ordre du jour comporte

notamment toute question formulée auparavant par; écrit par
.:r., L'un ‘des représentants. Si l’un des représentants en exprim
‘‘ le désir par écrit, le Président est tenu de convoquer le

| Comité dans un délai n ‘excédant pas quinze (15) jours.

Dans les quinze (15) Pare qui suivent la réunion du
Comité d’Opérations, le Président adresse à chacun des
représentants un projet de procès-verbal détaillé de la
réunion.

\
Chacun des représentants dispose de quinze (15) jours

pour formuler les observations et corrections qu’il entend
y voir figurer, l'absence de répons valant acceptation du
procës-verbal. Après l'intégration des observations des
représentants, le Président fait circuler auprès de chacun
le procès-verbal définitif pour signature.

Réalisation des travaux:

L'Opérateur, désigné conformément au paragraphe suivant, est
appelé à réaliser pour le compte des Parties l’ensemble des
travaux d’exploration et/où d'appréciation et/ou de
développement et/ou d'exploitation des substances minérales
du second groupe sur le Permis et les Concessions qui en
seraient issues, ainsi que du traitement et du transport

de ces substances. -

L'Opérateur entreprend toute action nécessaire pour préserver
et protéger les biens et propriétés des Parties et mène les
opérations en conformité avec les règles de l'Art.

nb y
&

_oe =

L'Opérateur est chargé notamment:

d'appliquer les décisions prises par le Comité d’Opérations,

de préparer ét conclure les contrats de services avec les
sociétés de services tierces en priorité tunisienne et de
suivre la bonne exécution des opérations qui leur sont

_confiées,

de tous autres mandats qui lui sont confiés par le Comité
d'Opérations.

4.3. Opérateur pour le compte de l'Association

Les

=

Parties conviennent de désigner:

Opérateur OKGT pour tous les travaux
d'exploration, d'appréciation, de développement et
d'exploitation financés par elle seule.

Opérateur ETAP pour tous les travaux d'exploration,
d'appréciation, de développement et d° CESR RECE
financés par elle seule.

Gésratete pour le compte ‘de de association une

Société ETAP/OKGT pour les travaux de développement et
d'exploitation financés en commun sur toute concession
dans laquelle ETAP particire conformément à l’article
13-2b à moins que les parties en décident autrement. A
cette fin les Parties constitueront ladite société
dans les (03) trois mois qui suivent la date de

dépôt de la demande commune de la première concession
issue du Permis Kebili et/ou tout autre concession
ultérieure issue du même Permis.

Le siège social de ladite Société sera à Tunis et
l'objet sera d’exercer le rôle d‘Opérateur comme
stipulé céi-dessus pour le développement et
l'exploitation des concessions communes.

Le Capital initial de la Société sera déterminée d'un
commun accord. ETAP et OKGT participeront au capital

de la Société à raisoh de 50% pour ETAP et 50% pour
OKGT.

11 est endendu que la Société ne sera ni titulaire
d'aucune concession découlant de la Convention précitée
et du contrat d’Association y afférent, ni propriétaire
des hydrocarbures liquides ou gazeux provenant de
toutes concessions.

1 Dee
É ad
10

ETAP et OKGT apporteront à la société mixte leur
assistance technique au niveau de l'audit technique,
des equipements et du contrôle de la qualité ainsi
que de la formation des ingénieurs selon des modalités
à convenir le moment opportun.

Les modalités de fonctionnementet d'organisation de
cette Société seront arrêtés d’un commun accord le
"moment opportun.

d. Si ETAP décide pour participer à un taux inférieur
à 30% OKGT restera opérateur dans la phase de
développement et d'exploitation. ETAP déléguera
à cet effet ses ingénieurs spécialisés aux
travaux et études réalisés pour les besoins de
la Concession en question.

e. L’Opérateur est tenu de faire appel et d’associer des

* Ingénieurs d’ETAP et d’'OKGT à tous les travaux et
toutes les études qui seront réalisés pour les besoins
du Permis et/ou des concessions effectués par lui ou
par des tiers.

: +11 est ‘entendu que dans la réalisation de son mandat

l”Opérateur sera remboursé au. coût réel sans bénéfice
ni perte.

4.4. Accord &‘Opérations :

Un accord d’opérations qui fait l’objet de l'Annexe À ci-

jointe fait partie intégrante du présent Contrat.
4.5.Représentation de l’Association :

Chaque Partie assure sa représentation auprès des

Administrations et des Pouvoirs Publics Tunisiens pour toutes
affaires concernant ses droits et interêts propres.
-{1-
TITRE II
DISPOSITIONS PARTICULIRRES AUX OPERATIONS D'EXPLORATION

ARTICLE CINQ : Définition des Opérations d'Exploration
Par opérations d’exploration s‘entendent toute les opérations
effectuées à la surface et dans le sous-sol du Permis et/ou
Concessions en vue d'établir :’existence de substances minérales
du second groupe.

Par opérations d'exploration, on entend, sans que la liste ci-
dessous soit limitative

a. ‘les études et campagnes topographiques, géodésiques,
hydrographiques, météorologiques et bathymétriques,

b. les études et campagnes géologiques et géophysia=?s,

©. les forages, essais et évaluation des données provenant
de. puits d’exploration,

d. les travaux ou études techniques ou économiques afférents
aux opération précédentes,

e. les travaux d'appréciation.

ARTICLE SIX : Opération d'Exploration financées par OKRGT
seule

6.1. Sauf dispositions contraires du Peer Contrat, OKGT

assure seule, sur le Permis, le financement des opérations
d'exploration définies à l'Article 5 ci-dessus.

6.2. OKGT est notamment seule responsable vis-à-vis de
1'AUTORITE CONCEDANTE de l'obligation relative à
la réalisation des travaux minima en application des
dispositions du Cahier des Charges.

6:3. Durant la première période de validité du Permis Kebili,
OKGT s'engage à réaliser à ses frais et risques le
programme des travaux minima suivant: -

a. PROGRAMME DE SISMIQUE:
Une campagne de reconnaissance sismique de 1500 km.

Ale €

a ke dE
Re
!

+
()

6.5.

HE

b. PROGRAMME DE FORAGE:

Deux (2) puits d'exploration + un (1) puits
optionnel; le forage du premier puits commencera
au plus tard quinze (15) mois après la date de
publication au Journal Officiel de la République
Tunisienne de l’Arrèté institutif du Permis, et
sera foré en dehors de la zone de Sabria.

Le montant des dépenses minima nécessaire pour réaliser ce
programme est vingt million dollars au cas d'exécution

du puits optionnel le montant dépense minima est de

vingt cinq millions (25) de dollars (US).

OKGT est seule redevable à 1’AUTORITE CONCEDANTE du
versement prévu par le Cahier des Charges en cas de non
exécution du programme de travaux minima.

En conséquence, si pour une raison quelconque, OKGT n’a pas
réalisé le programme de travaux minima prévus par le Cahier
des Charges, à la fin d’une période. quelconque de

validité du Permis ou au moment où elle abandonne ses
droits sur ce Permis à ETAP, OKGT payera à l1’AUTORITE .
CONCEDANTE le montant nécessaire.-à l’achèvement du
programme des travaux. Il.est convenu que le coûts de
chaque puits non foré est égal à trois (3) millicns

de dollars (US).

OKGT assure seule le versement de la redevance
superficiaire relative au Permis.

OKGT assure seule le financement des travaux
d'appréciation nécessaires à la reconnaissance de

toute structure ayant mis en évidence une découverte
commerciale.

OKGT ne peut prétendre à aucun remboursement de la
part de l’ETAP au titre du financement des opérations
d'appréciation et d'exploration sauf dans le cas
prévu à l'Article 14 ci-dessous.

ARTICLE SKPT : Renouvellement du Pernis

Tab

Après la réalisation des travaux minima prévus au Cahier
des Charges et trente (30) jours au moins avant la date
limite de dépôt d’une demande de renouvellement OKGT

est tenue de notifier à ETAP sa décision de renouveler ou
non le Permis.

Dans le cas où OKGT décide de ne pas renouveler le
Permis, ETAP dispose de la faculté de renouveler
celui-ci à’son seul bénéfice. Dans ce cas, OKGT cède

à ETAP ses droits et obligations relatifs au Permis

4 {
is

=13-

et notifie cette cession à l'AUTORITE CONCEDANTE en
application des dispositions du Cahier des CHARGES.

Dans le cas où OKGT. décide de demander le renouvellement
du Permis, elle s’engage à réaliser à ses frais et à son
seul risque, un programme de travaux d’un (1) puits

fs à exploration et dont le coût est estimé à cinq

7.2. La réduction volontaire de surface et renonciation au Permis
en application de l° Article 6 du Cahier des Charges, ne
peuvent intervenir qu'en vertu d’une décision unanime de
toutes les Parties.

7.8. La délimitation de la zone à retenir pour le renouvellement
du Permis, doit faire l’objet d’un accord des Parties.

ARTICLE HUIT : Participation d’ETAP aux opérations
d’exploration sur le Permis

ETAP dispose de la faculté de proposer au Comité d’Opérations,
en plus du programme annuel d'exploration prévu par OKGT la
réalisation d'un ou de deux forages par année de calendrier
grégorien, précédés ou non d'opérations d'exploration prévues

à l'Article 5 alinéas &) et b) ci-dessus.

a. Dans le cas où le Comité d‘'Opérations décide à l'unanimité
la réalisation du programre proposé par ETAP, le financement
de ce programme est assuré par OKGT dans la limite des
engagements minima de celle-ci.

b. Dans le cas où l'unanimité du Comité d'Opérations n’a pas
été obtenue, ETAP dispose de la faculté de réaliser ce
programme au titre de travaux supplémentaires selon des),
dispositions définies à l'Article 11 ci-après.

ARTICLE NEUF : Opérations d'Exploration sur Concession
commune

On entend par opérations d’exploration sur Concession commune,
la réalisation d'un ou plusieurs forages implantés à l’intérieur
de cette Concession, précédés ou non par des opérations
d’exploration définies à l'Article 5 alinéas a) et b) ci-dessus,
ayant pour objectif un horizon réservoir différent du réservoir
producteur ou l'horizon réservoir producteur, mais sur une
structure différente de la structure en production.

-14-

ARTICLE DIX : Cas d’une Découverte potentiellement
exploitable

Lorsque les opérations d’exploration conduisent à une découverte
potentiellement exploitable, OKGT dans les quatre vingt dix

(90) jours qui suivent la fin des essais prévus au Cahier des
Charges, remet à ETAP un rapport d'appréciation de la Découverte
considérée.

Ce rapport comporte :

- les résultats techniques afférents au forage et au gisement
découvert,

- une estimation des réserves et de la capacité de production,

- un programme d'appréciation de la Découverte considérée tel
que prévu à l'Article 9.a/ du Décret-loi du 14 september 1985

- Une pré-étude technique de faisabilité de développement.

“ARTICLE .ONZE : Travaux Supplémentaires

On entend par travaux supplémentaires, la réalisation d'un ou
de plusieurs forages d’'exploration, précédés ou non par des
opérations d'exploration définies à l'Article 5 alinéa a) et b)
ci-dessus et financés par ETAP en application des dispositions
de l'Article 8 paragraphe b) ci-dessus.

11.1. Dans le cas où ces travaux supplémentaires ne conduisent
à aucune Découverte, les immobilisations correspondantes
restent inscrites intégralement dans les comptes d'ETAP
et ne donnent lieu à aucun remboursement de la part de
1'OKGT.

11.2. Dans le cas où ces travaux supplémentaires conduisent à
une Découverte ou à une Découverte commercialement
exploitable selon les définitions données à l'Article 1
du présent contrat d'association, ETAP est tenue à évablir
et de remettre à l’OKGT, dans les cent vingt (120) jours
suivant la mise en évidence de la découverte obtenue, un
rapport d° PES CAL on tel que prévu à l'Article 10
ci-dessus.

.Si dans les quatre vingt dix (90) jours qui suivent la
remise par ETAP à OKGT du rapport en cause, celle-ci.

notifie sa décision de participer aux opérations

ultérieures d'appréciation et/ou de développement Ge la
Découverte à laquelle ont conduit les travaux supplémentaire:
elle est tenue:
Se

a. d’acquérir immédiatement auprès de l’ETAP cinquante
pour cent (50%) des immobilisations relatives à ces
travaux supplémentaires et de lui règler
imnédiatement le montant correspondant,

b. de financer seule et sans pouvoir prétendre à un
quelconque remboursement de la part d'ETAP à ce
titre, les travaux ultérieurs sur la Découverte
considérée jusqu'à ce que le montant de ceux-ci
atteigne cent vingt cina pour cent (125%) du
montant total des travaux supplémentaires
réalisés par ETAP et relatifs à ladite
Découverte.

c. et enfin de verser à ETAP sur la part de production
de OKGT du gisement considéré, un montant égal à
cent vingt cinq pour cent (125%) du coût total des
travaux supplémentaires réalisés par ETAP et
relatifs à la Découverte en question.

Le paiement dudit montant s'effectuera par OKGT
selon les mêmes termes et conditions stipulés

aux paragraphes 2 et 3 de l'Article 14 se peser
Contrat.

Au-delà du montant aiaue au D aereche c) ci-dessus, le
financement des opérations ultérieures sera assuré
conformément aux dispositions du présent titre et du
Titre III ci -dessous.

Si OKGT notifie sa décision de ne pas participer aux
opérations ultérieures d'appréciation et/ou de
développement sur la Découverte à laquelle ont
conduit les opérations supplémentaires, elle n'est
tenue à aucun des versements PE aux paragraphes
a), b) et c) ci-dessus.
FAN]
eu me
de)

-16-

TITRE IIT
DISPOSITIONS PARTICULIERES AUX OPERATIONS DE DEVELOPPEMENT

ARTICLE DOUZE : Définition des Opérations de
Développement

On entend par opérations de développement tous les travaux

études et opérations effectués sur un gisement, après que la
notification de développement qui accompagne la demande de
concession a été déposée, en vue de réaliser toutes les
installations et tous les équipements nécessaires à l’extraction,
la séparation, le stockage, le transport et le chargement de la
production, le traitement destiné à rendre les substances
minérales du second groupe marchandes, notamment la liquéfaction
des hydrocarbures gazeux, y compris toutes les opérations annexes,
en particulier celles nécessaires au maintien de pression, à la
récupération primaire, secondaire et tertiaire desdits substances.

ARTICLE TREIZE : Développement. d'une Découverte
FRERE Commercialement Exploitable

13.1. Au moins quatre vingt dix (90) jours avant la date de
notification de développement, OKGT établit et remet aux
Partis un rapport technique et économique qui servira
de plan de développement tel que décrit à l'Article 10
du Décret-Loi.

13.2. Dans les soizante (60) jours qui suivent la remise de ce
rapport, l1'ETAP est tenue de notifier à OKGT sa décision
de participer ou non au développement du gisement

considéré et de préciser son niveau de participation le
cas échéant. ke S

a. Dans le cas où ETAP ne désire pas participer au
développement et à l'exploitation de la Découverte
Commercialement Exploitable, OKGT déposera seule
une demande de Concession et notifiera le développement
du gisement considéré conformément à la Convention,
au Cahier des PEN et au Décret-loi.

Dans ce cas OKGT entreprendra les travaux de
développement et d'exploitation de la Découverte
Commercialement Exploitable et réalisera lesdits travaux
à son seul coût et à son seul bénéfice.

b. Dans le cas où ETAP décide de participer au développement
et à la mise en production de la Découverte Cemmnercialeme
Exploitable, OKGT et ETAP déposeront ensemble une
demande de Concession et notifieront le déveloïpement
du gisement considéré conformément à la Convention, au

ane
e
ra

13.8.

27e

Cahier des Charges et au Décret-loi. Le financement de
tous les forages et opérations de développement sera
assuré par les Parties au prorata de leur pourcentage
de participation dans la Concession à partir de 1
date de notification de développement.

Nonobstant les dispositions du paragraphe 13.2 a/ ci-dessus,
ETAP pourra participer au développement du gisement considéré
en notifiant sa décision au plus tard six (6) mois arrës la
däte de la notification du développement par OKGT----

visée à l’Article 13:2 a/, moyennant l'acquisition par

elle auprès de OKGT de cinquante pourcent (50%) ou un

taux inferieur à cinquante pourcent (50%),si ETAP fait
prévaloir son option décrite à l'Article 3.2

ci-dessus, des immobilisations développement réalisées

par OKGT sur ledit gisement à partir de la date de

dépôt de la demande de concession à leur coût réel

majoré d'intérêts calculés au taux du Libor plus

8 points.

tendu que pour la concession couvrant la zone
, ETAP devra acquérir auprès de l’OKGT 55%
taux inférieur à 55% s1 elle décide de faire

paiotr. eon option décrite à l’Article 3.2 ci-dessus

‘des immobilisations réalisées par OKGT sur le
one de Sabria faTpañtir de.Ta date de dépôt de Ds
K

a" demandrde concession à leur coût réel majoré:

[intérêts calculés au taux du Libor plus 3 points.
ETAP consacre chaque année à l'acquisition de ces
immobilisations et à concurrence de leur valeur
vingt-cinq pourcent (25%) de sa part de production
du gisement considéré, évalué au prix de vente
normal tel que défini à l'Article 80 du Cahier des
Charges. Les sommes à régler sont payées en dinars
tunisiens pour les dépenses encourues en dinars
tunisiens et en dollars pour les dépenses
encourues en dolla-s, lors de chaque échéance
annuelle, la première se situant au premier
anniversaire de la mise en production du gisement.

11 est endendu qu'ETAP commencera bénéficier de sa
part.dans la production à partir de la date de sa
notification de participer. Les dépenses d'exploration
et d'appréciation dans ce cas, sont régies par les
dispositions de l'Article 14 ci-après.

Ë AY Le
F9

he

ARTICLE QUATORZE : fession d immobilisations d‘exploration et

gaprréciation

14.1. Dans le cas où ETAP décide de participer au développement

24,2:

de la Découverte Economiquement Exploitable, elle est
tenue d'acquérir cinquante pourcent (50%) ou un taux
inférieur à cinquante pourcent (50%) si ETAP fait
prévaloir son option décrite à l'Article 3.2

ci-dessus des immobilisations réalisées initialement par
OKGT à sa seule charge et à son seul risque et non encore
amorties par OKGT à la date de notification de la
participation d’ETAP.

11 est entendu que pour la concession couvrant la

zone de Sabria, ETAP est tenue d'acquérir cinquante
cinq pourcent (55%) ou un taux inférieur à cinquante
cinq pourcent (55%) si ETAP fait prévaloir son option
décrite à l'Article 3.2 ci-dessus des immobilisations
réalisées initialement par OKGT à sa seule charge et

à son seul risque et non encore amorties par OKGT à

la: date de notification de la participation d'ETAP.

Les dépenses concernées sont la somme des dépenses
d'exploration, d'appréciation ainsi que les dépenses de
développement relatives à la préparation du plan de
développement du gisement considéré visé à l'Article 13.1
et 13.2 ci-dessus réalisées par OKGT seule dans
l'intervalle suivant :

a. CSI EET de la première Découverte

Ù Economiquement Exploitableé développée en commun,
e comprise entre la date d'institution
ermis' et la date de la notification de

QRpene t du gisement considéré. da

b. S'il s’agit d'un autre gisement, l'intervalle compris
entre la date de notification de développement du
gisement précédent et la date de notification de
développement du gisement considéré.

Dans le cas d’une Découverte Economiquement Exploitable
ETAP consacre chaque rannée à l'acquisition desdites
immobilisations, et & concurrence de leur valeur, .
vingt cinq pour cent (25%) de sa part de production de
gisement considéré, évalué au prix de,vente normal tel

-que défini à l'Article 80 du Cahier des Charges.

Etant entendu que la redevance et la quantité réservée au

marché local applicable à la quote part ETAP seront déduites

avant le çalcul dudit vingt cinq pourcent (25%).

FA
©

A

219-

Toutefois, lorsque le gisement s‘épuise avec arrêt de
production, les sommes restantés pourront étre soit
transférées sur d’autres découvertes pourront être
remboursées au cas.ou ETAP participe au développement
de ces autres découvertes, soit à la demande d'OKGT
transiérées des comptes d'ETAP au compte d'OKGT.

Dans ce dernier cas, ETAP est deliée de remboursement
de tout reliquat.

Les sommes à régler à OKGT au titre des alinéas
précédents sont payées en dinars tunisiens pour les
dépenses encourues en dinars tunisiens et en dollars
pour les dépenses encourues en dollars, lors de
chaque échéance annuelle, le première se situant

au premier anniversaire de la mise en production

du gisement.

14.4. Dans le cas d’application des dispositions de l'Article 18,
‘paragraphe 3 du Cahier des Charges, ETAP sera tenu de verser
chaque année à OKGT vingt pourcent (20%) des
bénéfices d'exploitation calculés, pour les recettes, sur la
base du prix de cession défini à l'Article 79 du Cahier des
Charges et, pour les charges sur la base des dépenses de

: développement et d'exploitation réalisées par ETAP.

ETAP est libérée de tout. engagement vis-à-vis d'OKGT
lorsque ses remboursements ont atteint l'équivalent d’une
fois et demi du montant des dépenses d'OKGT ayant abouti
à la découverte gaziére.

neidérées comme dépenses liées directement à la découverte:

1) Les dépenses d'appréciation consécutives à la mise en
évidence de la structure productive.

2) Le ou les forages ayant mis en évidence la structure
et le ou les forages, même réalisés postérieurement à la
première rencontre d'indice, et destinés à délimiter la
structure en question.

3) Une quote-part des dépenses de reconnaissance sismique,
géophysique ou autres engagées sur le Permis. (Cette
quote-part “est proportionnelle au nombre de forages
ré Seés en rapport avec la structure visée, rapportée
à Pérsemble des forages réalisés sur le permis à la date
derhardécision du transfert de la découverte à ETAP.

LR MTS pe

:
OKGT à la faculté de renoncer au remboursement
forfaitaire défini ci-dessus et d'opter pour le
maintien en compte de l’ensemble de ses dépenses en vue
de leur amortissement sur des découvertes ultérieures.

Ab Le

20

TITRE IV -

DISPOSITIONS PARTICULIERES AUX IMMOBILISATIONS

ARTICLE QUINZE : Immobilisations

15.1. Les immobilisations et autres biens acquis en commun tels
que toutes données techniques, puits, installations,
équipements, matériels sont la propriété indivisée des
Parties.

Chacune d'’elles les porte dans sa comptabilité en proportion
de son pourcentage de participation effectif au financement
dedites immobilisations et actifs, conformément aux
dispositions de la Convention et à la législation applicable
en la matière.

15.2. Toutes les dépenses financées et réalisées sur le Permis
-.et:les Concessions qui en seraient issues par une Partie
seule et qui n'auraient pas fait l’objet de cession à
l’autre Partie, seront allouées à cette Partie conformément
aux dispositions de ja Convention et à la législation
applicable en la matière.

ARTICLE SKIZE : Accord comptable

Un accord comptable qui explicite les dispositions du fonctionnemer.-
financier et comptable de 1° DE cn est annexé au présent
Contrat (Annexe B).
à

==

TITRE V

(DISPOSITIONS PARTICULIERES AUX OPERATIONS D'EXPLOITATION

ARTICLE DIX-SEPT : Définitions des opérations d’exploitation

On entend par opérations d'exploitations toutes les opérations
relatives à l'extraction, la séparation, le stockage, le transport
et le chargement d’hydrocarbures, ainsi que toutes opérations
pouvant s'y rattacher.

ARTICLE DIX-HUIT : Financement des opérations d'exploitation

A moins qu'il ne soit agréé différemment entre les Parties les
dépenses correspondant aux opérations d'exploitation définies à
l'Article 17 ci-dessus sont supportées, pour un gisement exploité
en commun, par les Parties au prorata de leurs pourcentage ce

participation défini à l'Article 3 ci-dessus.

Era one
RTI.

A CLK DIX-NEUF: Redevance -— Impôts et Taxes

11 est rappelé que le présent Contrat n'a pas pour effet de
créer entre les Parties une société dotée de la personnalité
juridique et que chaque Partie sera redevable individuellement
et non conjointement des taxes, impôts et redevances qui
s’attachent au titre miner d'exploitation et à sa part de
production des concessions exploitées en commun.

Les frais d'exploration, d'appréciation, les dépenses de
développement et de mise en production sont imputés, pour les
besoins de l'impôt sur les bénéfices, a chaque Partie au prorata
de sa contribution au financement et à la prise en charge de ces
frais.

ARTICLE VINGT : Programne de production

Le Comité d'Opérations arrête, après examen des propositions

de l’Opérateur, le programme-de production pour chaque année et
se prononce sur ses révisions éventuelles en cours d'année.

a L‘

FRA

€)

A

ARTICLE VINGT ET UN : Droit à la Production et Enlèvement

21-1:

d’Hydrocarbures Liquides
Droit d'enlèvement

Chaque Partie dispose du droit sur les réserves et la
production des substances minérales du second groupe
extraites d’une concession exploitée en commun, défini au
paragraphe 3.3 de l'Article 8 ci-dessus.

I1 en résulte pour chaque Partie le droit de recevoir en
nature et de disposer librement et séparément d’une part
de production égale à sa part de participation dans la
Concession. Il en résulte aussi pour chaque Partie une
obligation de procéder à l’enlèvement de sa part de

. production dans les délais et les conditions compatibles
avec une saine exploitation de la Concession et usage du
terminal.

21.2. Programme de production et d’enlèvement

:
Le programme de production et d'enlèvement ainsi que leur

exécution seront définis d’un commun accord par les Parties

dans le semestre précédant la mise en production d'un
gisement.

AE
28

TITRE VI
DISPOSITIONS DIVERSES

ARTICLE VINGT-DEUX : Responsabilité et assurances

223

2222:

Personnel

Chaque Partie supporte la charge des accidents qui peuvent
survenir dans l'exercice des activités prévues par le
présent Contrat, au personnel qu'elle emploie ou utilise
directement ou indirectement et ce, quelle que soit la
Partie auteur de l'accident.

En conséquence, chacune des Parties renonce à tout recours
contre l’autre pour tout: domnage causé à ce personnel, sous

réserve des droits des intéressés ou de leurs ayants-droit

et ‘de ceux de la Caisse Nationale de Sécurité Sociale ou
de tout organisme similaire.

Opérations financées conjointement

a. Chaque Partie est responsable, au prorata de son

.. pourcentage de participation, des opérations financées
conjointement dans la cadre du présent Contrat et, par
voie de conséquence, les Parties renoncent à tout
recours entre elles, sauf en cas de faute lourde de
Ifune-drelles.

b. Sauf en cas de faute lourde d'une Partie, chaque Partie
supporte au prorata de son pourcentage de participation

- les pertes et dommages directs et/ou indirects subis
par les biens spécifiquement utilisés pour les
opérations finaneées conjointement dans le cadre du
prégent Contrat et non couverts par des polices
d'assurance souscrites pour compte commun,

à. 7

- les conséquences financières directes et/ou indirectes
de dommages causés aux tiers au cours des opérations
financées conjointement dans le cadre du présent Contra:
et non couvertes par des polices d'assurances souscrite
pour, cor.pte commun.

ler
1 lun
e

eà

c.

Le Comité d’Opérations décide, sur proposition de
l'Opérateur de l'Association, des risques qu'il désire
assurer pour compte commun des Parties au titre des
opérations financées conjointement.

Ladite proposition devra être la plus complète possible
afin de prévoir la couverture du maximum des risques
généralement assurés dans l’Industrie Pétrolière. Les
assurances que le Comité d'Opérations décide de prendre
sont souscrites au nom et pour le compte des Parties qui
supportent les primes correspondantes en fonction de leur
pourcentage de participation.

De même, les indemnités versées par les compagnies
d'assurances en cas de sinistre sont réparties entre les
Parties au prorata de leur pourcentage de participation.

Chaque Partie est libre de souscire à son propre compte

et pour son propre bénéfice toute assurance complémentaire
qu'elle juge utile pour couvrir les charges et
responsabilités qui lui incombent au-delà de celles qui
sont couvertes par les assurances souscrites pour compte
commun sur décision du Comité d° PSTSVIONS* comme prévu

au: paragraphe (c) ci-dessus.

L'Opérateur devra prendre Loites mesures "our s'assurer
que tous les contractants (y compris les sous-contractants
assurant des travaux financés en commun ou des propriétés
communes soient correctement assurés en conformité avec
les lois et règlements en vigueur et obtenir de leurs
assureurs la renonciation au recours à l'encontre des
Parties.

22.3. Opérations financées par une seule Partie

Lorsqu'une Partie assure seule le financement d'une
opération, elle supporte toute la responsabilité de cette
opération; étant néanmoins précisé que, sauf en cas de
faute lourde de cette Partie, chaque Partie reste
responsable de son personnel conformément aux dispositions
du paragraphe 22.1. ci-dessus.

Chaque Partie est libre de souscrite à son propre compte
et pour son propre bénéfice toute assurance qu'elle juge
utile pour couvrir 8es responsabilités au titre des
opérations qu’elle finance seule.

Lk és
206

1)
1
à

Renonciation au recours

Les Parties renoncent à tout recours entre elles; elles
s’engagent à obtenir de leurs propres assureurs pareille
renonciation à recours.

ARTICLE VINGT-TROIS : Informations à caractère confidentiel

Les études et informations recueillies lors des opérations
réalisées au titre du présent Contrat sont propriété indivise
des Parties.

Chaque Partie a accès à l’ensemble des informations recueillies
par les Parties ou par l’Opérateur dans le cadre des opérations
afférentes au présent Contrat.

A l'exception des renseignements statistiques courants, aucune
des Parties ne peut communiquer à un tiers toutes informations
tels que rapports sismiques, données techniques, etc. concernant
le Permis et les concessions qui en sont issues ou relatives aux

opérations réalisées dans le cadre du présent Contrat, avant

d’avoir obtenu l'accord préalable de l’autre Partie.

Il est toutefois précisé que cette disposition ne fait pas
obstacle à la communication des informations aux Autorités
Tunisiennes, à tout tiers habilité par la loi à recueillir de
telles informations, aux sociétés ou organismes affiliés ainsi
qu'aux tierces parties avec lesquelles l’une des Parties, de
bonne foi, mène des négociations de financement. Ces tierces
parties sont également tenues de garder ces informations
confidentielles,

Toute publication de presse relative aux résultats des opérations
menées dans le cadre du présent Contrat fait l'objet d'une
concertation préalable entre les Parties et après consultation

de 1’AUTORITE CONCEDANTE.

ARTICLE VINGT QUATRE : Force majeure

24.1. Aucune des Parties, dans l'exercice de ses fonctions, n‘est
responsable des pertes ou dommages relevant de tout retard
ou manquement résultant d’un cas de force majeure.

Est considéré comme cas de force majeure tout élément
extérieur présentant un caractère à la fois imprévisible

et irrésistible pour la Partie affectée. l”empêchant d'exécut:

tout ou partie des obligations mises à sa charge par le

“Contrat
: FPE
ere
'
24.2.

24.4.

du personnel des Parties ainsi que les phénomènes naturels
dont l'intensité est habituelle au pays.

Les obligations d'une Partie défaillante du fait de la
survenance d’un cas de force majeure sont suspendues, dans
la mesure ou la force majeure les affecte, jusqu'à

_ disparition des effets de celle-ci et ce, sous les conditions

suivantes:

a. La Partie défaillante doit notifier, à bref délai, à
l’autre Partie la survenance d'un cas de force majeure;
elle doit s’efforcer d'en surmonter les effets dans la
mesure de ses possibilités.

b. Au cas où les effets d’un cas de force majeure, par
leur nature ou leur durée, seraient tels qu’ils
risqueraient de bouleverser l’économie générale du présent
Contrat, les Parties se concerteraient alors pour
donner à la situation ainsi créée toutes les suites qui
leur sembleraient opportunes.

En aucun cas, la force majeure ne pourra être invoquée dans
le cas des incapacités d'effectuer les paiements.

Au cas où surviendrait un cas de force majeure ou un
événement qui constituerait un cas de force majeure, les
obligations du présent Contrat, affectées par la force
majeure, seront prorogées automatiquement d'une durée
égale au retard entrainé par la survenance du cas de
force majeure. è

Si par suite de cas de force majeure, l’une ou l’autre des
Parties ne pouvait exécuter ses prestations telles que
prévues aux termes du présent Contrat pendant une période
de six (6) mois, les parties se rencontreraient dans les
plus brefs délais pour examiner les incidences
contractuelles et la poursuite des prestations respectives.
Au cas où les Parties ne pourraient se mettre d'accord,

les conséquences relatives audit cas de force majeure seront
portées à l’appréciation de l'arbitrage tel que prévu à
l'Article 27 ci-après.

ARTICLR VINGT CINQ : Résiliation e

ZOE:

Chaque Partie peut résilier le Contrat si l’autre Partie
n'exécute pas l’une des obligations que le présent Contrat
met à sa çharge, sous réserve que la Partie défaillante
ait au préalable reçu une mise en demeure dûment motivée
concernant la défaillance constatée et que la Partie

ie
g
&

ot

défaillante n°y remédie pas dans un délai de quatre-vingt
dix (90) jours à compter de la date de réception de la
mise en demeure.

t2

re]
tr)

OKGT peut résilier le présent Contrat si, dans un délai
de six mois à compter de la date de sa signature, une

Convention et un Cahier des Charges relatifs au Permis
ne sont pas signés entre l'Etat Tunisien ct les Parties

et que le Permis n'est pas attribué à l'Association.

©
[ei]
œo

En cas de résiliation du présent Contrat, les immobilisations
et autres actifs et propriété indivise seront réparties entre
les Parties au prorata de leur pourcentage de participation
dans la création de ces actifs.

ARTICLE VINGT SIX : Règlement des litiges d’ordre technique
l ou commercial

Tout litige technique ou commercial survenant au sein du Comité
d‘Opérations et qui ne pourrait être réglé par accord entre les
Parties dans un délai raisonnable peut, à la demande de l'une
d'elles, être soumis à la décision d’un expert désigné d'un commun
accord. À défaut d'accord sur cette désignation dans les trente
(30) jours qui suivent la demande d’une des Parties de recourir

à l'expertise, la Partie la plus diligente peut avoir recours au
Centre International d'Expertise de la Chambre du Commerce
Internatinale conformément au règlement d'expertise technique de

* celle-ci. Sauf accord des Parties, l'expert désigné par ce Centre

ne peut être ni de nationalité Tunisienne ni de nationalité
Hongroise. Les Parties s'engagent à accepter la décision de
l'expert. Les frais d'expertise seront supportés à parts égales
par les Parties.

ARTICLE VINGT SEPT: Arbitrage

Tout différend découlant du présent Contrat sera tranché
définitivement suivant le Règlement de Conciliation et
d'Arbitrage de la Chambre de Commerce Internationale par
trois arbitres nommés dont un recommencé par la partie
tunisienne, un autre par: la partie hongroise et les deux
Parties éliront le troisième arbitre conformément à ce
Reglèment. start

r .
Les Parties s’engagent à exécuter sans délai la sentence
rendue par les arbitres et renoncent à toute voie de
recours. L’homologation de la sentence aux fins d'exequatur
peut être demandée à tout tribunal compétent. La loi et la
procédure applicables seront celles de la législation
tunisienne. Le lieu de l'arbitrage sera en Suisse et la
langue utilisée sera la langue française.
FA

=28-

ARTICLE VINGT HUIT : Cessions de participation

Chaque Partie peut librement, sans que l’autre Partie dispose d’un
droit de préemption, céder tout ou partie de ses droits et
obligations découlant du présent Contrat :

- à une société ou organisme affilié tels que définis à l'Article
1 du présent Contrat,

- à tout tiers sous réserve de l'autorisation donnée par
1*AUTORITE CONCEDANTE conformément aux dispositions de la
Convention. Toutefois, le cédant restera conjointement et
solidairement responsable de toutes les obligations de son
céssionnaire aux termes du présent Contrat de la Convention
et du Cahier des Charges jusqu'à ce que ce césionnaire devienne
Partie à la Convention.

ARTICLE VINGT NEUF : Modification du Contrat

Les dispositions du présent Contrat ne peuvent être amendées
que par-avenant conclu entre les Parties et approuvé par
1'"AUTORITE CONCEDANTE. r

ARTICLE TRENTE : Entrée en vigueur et durée du Contrat

30.:. Le présent Contrat est conclu dans le cadre de la Convention
relative au Permis, il prendra effet à la même date que
celle-ci.

30.2. Sauf les cas de résiliations prévus à l'Article 25 ci-dessus,
les effets du présent Contrat se prolongent tant que les
Parties détiennent en commun un titre minier découlant du
Permis, et que tous les comptes entre les Parties n'ont
pas été définitivement apurés.

ARTICLE TRENTE ET UN : Notification

Toutes notification pour les besoins du présent Contrat sont
faites par porteur, par écrit (courrier exprese avion, port

payé) ou par messages télégraphiques par l’une des Parties à
l'autre, aux adresses suivantes:

ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES
27 Bis, Avenue Khéreddine Pacha - 1002 TUNIS BELVEDERE, TUNIS
A l'attention de Monsieur - Président Directeur Général

Telex : 1387
[
CAS
d {!
=29=

Orszägos Kôclaj es Gézipari Trôszt --°OKGT
Budarest, Schônherz Zoltän u.18, Hongrie, H-1117

L'attention de Monsieur Premier Vice-Président

Téléphone: 36-1-1662-646

Télex: 22-4762

En cas de changement d'adresse d’une des Parties, la Partie

concernée devra le notifier à l’autre Partie par lettre
recommandée avec accusé de réception.

Fait à Tunis, le 25 SEP. 199!
en six (6) exemplaires originaux

Pour l'Entreprise Tunisienne
d'Activités Pétrolières

\

SORT  ÉERREE
Abdelwaheb KESRAOUI
Président Directeur Général

Pour Orszägos Kôolaj és Gäzipari Trôszt - OKGT

À
PAU (EEE
Gyôrgy SZABO

Le Premier Vice-Président
©

e

ACCORD

D'OR KR AT I O NS
rs)

FA

ANNEXE “ À *
ACCORD D'OPERATIONS RELATIF A L'EXPLORATION,

L'APPRECIATION, AU DEVELOPPEMENT ET A L'EXPLOITATION

ENTRE

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES ci-après
dénommée “ETAP", établissement public à caractère industriel
et commercial dont le siège est à Tunis, 27 Bis Avenue
Khéreddine Pacha représentée par son Président Directeur
Général Abdelwaheb KESRAOUI demeurant audit siège.

d'une part,

et

ORSZAGOS KOOLAJ és GAZIPARI TROSZT, ci-après dénommée OKGT,
Société établie et régie selon les lois Hongroise dont le
siège social est à Budapest, Schônherz Z.u.18 - Hongrie,
élisant domicile à Tunis, Rue 8 St.Fulgance, représentée

aux présentes par Monsieur Gyôrgy SZABO le Premier Vice
Président spécialement mandâté à cet effet par une

résolution du Conseil d'Administration en date du 10 mai 1991

d autre part
A

11 est préalablement exposé :

Dans le cadre du Contrat d'Association auquel est annexé le
présent Accord d'Opérations, l'ETAP et OKGT désirent

par le présent Accord d'Cpérations définir les modalités et
conditions de la conduite des opératins dans le Permis dit Permis

-Kebili et des concessions qui en seraient issues.

Cele étant, il a été: ar é et convenu ce qui suit

ARTICLE PREMIER : DEFINITIONS

Aux fins de l'application du présent Accord, les termes et
expressions qui y sont utilisés ont la signification suivante:

1.01. “Contrat” signifie le Contrat d'Association conclu entre
ETAP et OKGT

1.02. “Pétrole” désigne les substances minérales du second
groupe telles que définies à l'Article 2 du Décret du
ler janvier 1S53 sur les Mines.

1.03. “Taux de participation‘ désigne, dans le présent Accord
relatif au Permis et aux Concessions d'exploitation qui
en seraient issues, la quote part pour chacune des Parties
des droits dont elle bénéficie et obligations qui lui
incemkent. -

ARTICLE DEUX : DATE D'ENTREE EN VIGUEUR ET DUREE DE
L'ACCORD

Le présent £ccord entre en vigueur à la date de prise d'effet du
Contrat, restera en vigueur jusqu'à l'expiration du Permis de
r sherche et/ou éventuellement des concessions en découlant et
j-squ'à ce que tous les comptes aient été définitivement apurés
entre les Parties.

53

ARTICLE TROIS : OBJET DE L'ACCORD

Cet acccrd a pour objet d'établir les conditions suivant lesquelle
les Parties entendent conduire les opérations d'exploration,
d'appréciation, de développement et d'exploitation de substances
minérales du 2ème groupe et de déterminer les droits, devoirs,
obligations et intèréts respectifs des Parties se rapportant à ces
opérations.

ARTICLE QUATRE : OPERATEUR

4.01. L'opérateur désigné conformément à l'Article 4 paragraphe
3 du Contrat d’éssociation consent à agir en tant que tel,
conformément aux termes et conditions du présent Accord
lesquels s‘eppliqueront également à tout Opérateur qui
pourrait être normé ultérieurement.

AG Li

4.04.

4.06.

2 ©

4:07%:

=

L'opérateur aura la charge et la direction des opérations
qui iui seront confiées en vertu du présent Accord.

Sous le contrôle du Comité d’'Opérations et dans le cadre
et en application des dispositions de l’Article 4 du
Contrat d'Association, l'Opérateur détermine le nombre
d'employés, leur choix, leur horaire de travail et leur
rémunération. 11 fixe également les conditions auxquelles,
le cas échéant, les contrats de sous-traitance peuvent
étre établis.

L'opérateur devra conduire ces opérations diligemment

et selon les règles de l'Art et se conformer aux
dispositions de la Convention et du Cahier des Charges, du
Contrat et du présent Accord, des lois en vigueur et des
instructions du Comité d'Opérations. Sauf en cas ce mauvaise
foi ou de faute lourde, l’Opérateur ne sera pas tenu
responsable de ses actes ou omissions dans l'exécution de
son mandat ou tenu pour une quelconque inaptitude à produire
du pétrole, pour perte de production, pertes ou profits ou
toute autre conséquence résultant de la perte ou du dommage.

L'Opérateur prendra pour le compte commun des Parties les
assurances prescrites par la loi ainsi que toute autre

-assurance que le Comité d'Opérations jugera utile de

souscrire, sans préjudice du droit pour chacune des
Parties de s'assurer elle-même.

L'Opérateur préparera pour le compte de chacune dés Parties
les documents qui seront exigés par le Comité d'Opérations,
notamnent

.- Les r:pporte journaliers d'avancement des forages, les

diaægr:mmes électriques, les diagrammes d'analyse de boue,
et-d'autres études de puits, les enregistrements sismiques
cartes et interprétations, =

- Les rapports mensuels précisant la quantité de pétrole
produite au cours du mois ainsi que les quantités du
pétrole perdues, brülées ou consommées, de même que la
quantité de pétrole livrée à chaque Partie et à 1'”AUTORITE
CONCEDANTE.

L'Opérateur fournirä-également au Ministère de 1”’Economie
Nationale les documents, échantillons et autres prévues par
la Convention et ie Cahier des Charges.

L'Opérateur peut démissionner de son poste à tout moment
sous réserve d'en aviser les Parties six (6) mois à l'avance
Les fonctions d'Cpérateur peuvent lui étre retirées à tout
moment par le Comité d'Opérations avec un préavis de même
durée. Toutefois, ce préavis peut être plu court si toutes
les Farties en conviennent. Dans ce cas, les coûts relatifs
à la cessation du mandat de l’Opérateur seront supportés
par les Parties au prorata de leur taux de participation

respectif.
mp
2 ©

4.09.

Le mandat de l'Orérateur prendra fin sans délai e
d'insolvabilité, de faillite, de liquidation de 1:
morale agissant comme Opérateur.

D

En ce cas, les Parties autres que l'Opérateur
désigneront 4 l'unanimité un nouvel Opérateur.
Toutefois, dans le cas ou l'Opérateur est la société
mixte prévue à l'Article 4.3 du Contrat. les Parties

_désigneront comme nouvel Opérateur la Partie détenant

le pourcentage d'intérêt le plus élevé dans la
Concession considérée et n'ayant pas causé par défaut
de paiement, l’insolvabilité et/ou la faillité de
ladite société mixte ou si toutes les Parties le
souhaitent, une nouvelle société mixte ayant pour
actionnaires les Parties autres que la Partie ayant
cause l’insolvabilité et/ou la faillité de l’ancienne
société mixte.

Chaque Partie aura à tout moment le droit :

- d'assister à ses seuls frais et risques aux opérations
conduites sur ie Permis,

- d'obtenir sur sa demande et à ses frais copie de toute

documentation autre que celle prévue au paragraphe 4.06
-ainsi que dans la mesure des’ aurplus disponibles des
carottes et des coupes.

ARTICLE CINQ : PROGRAMME DES TRAVAUX ET BUDGETS

5.01 a. L'Opérateur préparera et soumettra au Comité

d'Opérations un programme séparé et
raisonnablement détaillé des travaux à réaliser
ainsi que des budgets correspondants.

b. Ces programmes devront être établis de façon que
puissent être remplies dans les délais requis, les
obligations minimum des travaux prévéues dans le
Cahier des Charges.

Chacune des Parties se réserve le droit de
proposer un programme de travaux et un budget
en remplacement de celui proposé par l'Opérateur.

c. Lesdits programmés'et budget seront préparés et
soumis aux Parties concernées au moins quatre
vingt dix (90) jours avant le premier jour de
chaque année et le Comité se reunira dans les
trente (30) jours de la soumission des
programmes et budgets pour les examiner et
éventuellement les réviser, les amender et les
approuver.

Le 6 FRS
ae Û
» 6

5:02.

5.04.

remets

-35-

d. L’approbation de l’ensemble des programmes des
travaux et budget ainsi que leurs révisions ou
amendements éventuels liera toutes les Parties.
L'Opérateur est autorisé à engager des dépenses dépassant
le budget ainsi approuvé, sur chaque poste budgétaire, dans
la limite de dix pour cent (10 %) dudit poste, à condition
que ces dépenses n’excèdent pas deux cent mille dinars
Tunisiens (200.000 DT) par poste.

En cas d’explosion, incendie, tempête ou autre circonstance

urgente, l'Opérateur pourra prendre toutes mesures ou engage:

toutes dépenses pour y faire face et sauvegarder les vies
humaines, l’environnant et les biens, à charge pour

lui d'en informer les Parties par les.voies les plus
rapides. x

Sauf dispositions contraires du Contrat chacune des Parties
devra avancer, payer ou supporter, sur demande ou états de
l'Opérateur, et proportionnellement à son taux de
participation, sa part de toutes dépenses pour compte
commun, de même que le cas échéant, les dépenses lui
incombent pour compte séparé.

-Les modalités et conditions de ces avances ou paiements
sont précisées dans l'Accord Comptable annexé au Contrat
et qui en fait partie intégrante.

A défaut de paiement par une Partie de sa quote-part des
dépenses, les autres Parties feront l’avance du montant
impayé et ce au plus tard vingt (20) jours après la date
à laquelle ce paiement est devenu exigible.

Au cas où il y aurait plusieurs associés ceux-ci feront
l'avance du montant impayé chacun au prorata de sa
participation. 3

Toute Partie ayant ainsi payé sera remboursée, capital
plus intérêts et retard, par l'Opérateur dès réception
par celui-ci des fonds provenant de la Partie défaillante.

Les montants impayés, majorés d'un intérêt de retard seront
réglés par la Partie défaillante à l'Opérateur.

L'intérêt de retard est calculé aux taux annuel du
“London Interbank Offered Rate” (LIBOR) majoré de deux
points et commence à courir à partir-de la date de

+ l’exigibilité des payements jusqu’à la date du paiement

par la Partie défaillante, de sa quote-part. Le taux
(LIBOR) sus-mentionné sera déterminé par l'Opérateur à
la date de la constatation de la défaillance pour des
périodes et des montants comparables à ceux des sommes

dues. w js
F ra)

236

En outre, au cas où le défaut de paiement se prolongerait
pendant plus de cent vingt (120) jours à partir de la date
de son exigibilité, l'Opérateur sera en droit de refuser la
livraison du pétrole à la Partie défaillante jusqu'au jour
du paiement.

Dans ce cas, les Parties pourront disposer de la quote-part

de participation respectif. Dès le paiement par la Partie
défaillante, elles négocieront avec celle-ci les termes
d'un accord relatif à la récupération du pétrole dont elles
auraient ainsi disposé.

ARTICLE SIX : CESSION D'INTERET A UN TIERS

En cas de cessopm d'intérêts à un tiers, le présent Accord
d’Opérations sera amendé et complété pour fixer notamment les
modalités d'opérations entre les Parties et le tiers.

ARTICLE SEPT : ENLEVEMENT DE LA PRODUCTION

7.01. Chacune des Parties, proportionneéllement à en teux C2
de participation, enlèvera à ses frais en nature et séparément
sa part du pétrole produit dans la zone du Permis et/ou de
‘toute Concession en découlant, déduction faite de la
quantité du pétrole perdu ou utilisé pour les opérations
faisant l’objet de cet Accord.

7.02. Les Partics négocieront en toute foi les termes d’un accord
relatif à l'enlèvement du pétrole.

Un tel accord devra prévoir pour une période au cours de
.laquelle une Partie ayant fait des sous-enlèvements aura

le droit, dans les linites d'un pourcentage déterminé de la.
production de pétrole, d'effectuer les enlèvements qu'elle
n'a pu faire au cours des périodes précédentes sans que ces
enlèvements puissent causer un préjudice à l’autre Partie.

ARTICLE HUIT : RETRAIT

Après avoir satisfait ses obligations prévues par la Convention,
le Cahier des Charges et le Contrat :

- Chaque Partie a le droit de se retirer du Permis et/ou de toute
concession en découlant sous réserve d'en aviser les autres
Parties au moins cent vingt (120) jours avant la date ce son
retrait et de notifier cette décision à L'AUTORITE CONCEDANTE.

Dans ce cas la Partie qui désire se retirer devra exécuter

les obligations découlant ou résultant pour elle de situations
nées où de décisions prises antérieurement à la date de la
notification précitée, elle bénéficiera également de tous les.
droits et avantages qu'impliquent c2s situations ou

décisions. *Æ {
fentes ben
LAN Il

en pétrole de la Partie défaillante au prorata de leur taux _

" 6

budget « correspondant.

*37-

Si une Partie a voté contre un programme de travaux et un
budget correspondant et si dans les quinze (15) jours suivant
la date d'approbation de ce programme et budget par le Comité
d'Opérations elle a.notifié aux autres Parties sa décision

de se retirer du Permis ou de la (des) concession(s)
concernée(s) par ce budget, elle est automatiquement relevée
de l'obligation de participer à ce programme et de financer le

Si aucune des Parties intéressées n ‘accepte de prendre en charge
la participation de la Partie qui se retire dans le délai prévu
au paragraphe précédent, l’ensemble du Permis ou de la (des)
concession(s) en découlant sera restitué à 1'’AUTORITE CONCEDANTE.
Les coûts et frais qui pourraient résulter de cette restitution
seront supportés par les Parties, y compris la Partie qui a
notifié sa décision de retrait au prorata de leur taux de
participation.

ARTICLE NEUF : RESPONSABILITE DES PARTIES

Les droits, obligations et engagements des Parties en vertu du
présent Accord seront propres à chaque Partie, et non pas

-. conjoints et chacune des Parties sera seule responsable en ce
-qui concerne ses propres Sbtfsetions telles que sont spécifiées

au présent Accord.

ARTICLE DIX : FORCE MAJEURE

Les obligatins de chacune des Parties ne seront suspendues qu'en
cas de force majeure, telle que définie à l'Article 24 du Contrat.

ARTICLE ONZE : ARBITRAGE

Tout différend découlant du présent Accord d'Opérations sera
tranché définitivement conformément à l'Article 27 du Contrat.

ARTICLE DOUZE : ELRCTION DE DOMICILE
Pour l'exécution des présentes et leurs suites, les Parties

déclarent faire élection de domicile aux adresses fixées au
Contrat.

ER
©

Fà

()

88

ARTICLE TREIZE : PREEMINENCE DU CONTRAT

En cas de non conformité des présentes dispositions avec
du Contrat, les dispositions du Contrat prévaudront.

Fait à Tunis, le’...
En six (6) exemplaires
originaux.

Pour l'Entreprise Tunisienne
d'Activités Pétrolières

APTE

Voie RUE EEE)

Abdelwaheb KESRAOUI
Président Directeur Général

Pour
Orszäégos Kéolaj és Gézipari Trôszt
(OKGT)

À LT
AE AE

Gyôrgy SZABO
Le Premier Vice Président

celles

ACCORD

39

G'OSM/EST AB) L.E
=40-

ANNEXE “ B"
ACCORD COMPTABLE

Cet Accord constitue une annexe au Contrat d'Association,
dont il fait partie intégrante concernant le Permis
Kebili et les Concessions en dérivant, conclu le même
jour entre “ETAP" et OKGT.

Le présent Accord Comptable a pour but d'établir des
métnodes équitables de calcul des sommes débitées et
créditées dans le cadre des Opérations. Les Parties
conviennent que, si une quelconque de ces méthodes
s'avère injuste ou inéquitable pour l’Opérateur ou les
autres Parties, les Parties se réuniront et s’efforceront
en toute bonne foi d'adopter les changements de méthodes
estimées nécessaires pour pallier toute injustice ou
iniquité quelconque.

I. DISPOSITIONS GENERALES
1.1: Définitions ë

Les termes utilisés dans le présent Accord Comptable qui
sont définis par le Contrat auront la signification qui
leur est attribuée par ledit Contrat, on entend par
“Contrat” le Centrat d'association.

En outre, aux fins du présent Accord Comptable :

- Le terme “Compte Général” désigne l’ensemble de la
comptabilité tenue par l'Opérateur (aussi bien pour compte
séparé que pour compte commun) pour enregistrer toutes les
dépenses et autres opérations comptables des opérations
conjointes effectuées conformément aux dispositions du
Contrat;

- le terme “Compte Commun” désigne l’ensemble de la comptabilité
tenue par l'Opérateur pour enregistrer toutes les dépenses
et autres opérations comptables relatives aux opérations
communes effectuées dans le Permis et les Concessions en
découlant conformément aux programmes de travaux et budgets
approuvés par le Comité d'Opérations.

- le terme “Compte Séparé” désigne l’ensemble de la comptabilité
tenue par l'Opérateur pour enregistrer toutes les dépenses
et autres Opérations comptables, relatives aux Opérations
réalisées pour le compte d'une Partie dans le Permis et les
Concessions découlant telles que prévues dans le Contrat;

- le terme “Matériel” désigne les biens meubles, y compris
‘l’équipement, les matériels et les matériaux acquis et
détenus pour être utilisés dans les Opérations;

Â u 2
si - 1e terme Uperations” désigne toutes les opérations des
. participants régies par le Contrat et effectuées dans le
Permis et/ou au titre de celui-ci ainsi que dans toute
ë Concession en découlant.

1.2. PRINCIPES DE REPARTITION

L'Opérateur tiendra le Compte Général de façon que puissent
être respectés les principes énoncés à l'Article 3 du
” Contrat.

L'Opérateur s‘engage à conserver, s°il n'est pas décidé
autrement, toutes les archives concernant toutes les
| Opérations selon les prescriptions légales.en la matière et
ï à fournir aux Parties des copies de ces archives à leur
| demande.

(li 1.3. APPLICATION DES DISPOSITIONS 1.4.-1.5-1.6

l Les dispositions 1.4., 1.5 et 1.6 n‘entreront pas en

| application tant qu'OKGT assurera seule le financement

| des Opérations d’Exploration et d'appréciation.

! Toutefois, 1'Opérateur sounettra trimestriellement au Com'té
de d'Opérations prévu à l'Article 4 du BESREX un relevé des

nus - .dépenses faites au titre du FERLEEE

| 1:42 ETAT DE FACTURATIONS

Chaque Partie est seule responsable de la tenue de sa propre
comptabilité et de la préparation de ses déclarations fiscaie

h et de ses autres déclarations, sauf exception stipulée par le
Contrat. L'Opérateur fournira aux Parties des relevés et
facturations dans la forme voulue pour leur HeTReLere de
remplir lesdites responsabilités.

Le L'Opérateur facturera aux Parties au plus tard le dernier .
jour de chaque mois leur quote-part des dépenses du mois
€ précédent. Ces facturations devront être accompagnées de

toutes les pièces justificatives et des états de tous les
débits et crédits du Compte Général, résumés au moyen de
classifications appropriées indiquant leur nature et leur
destination.

L'Opérateur devra soumettre à l'approbation des Parties les
classifications comptables à utiliser pour la gestion des
dépenses. -

+ L'Opérateur devra en outre communiquer aux Parties les
procédures relatives à la réforme des équipements et leurs
cessions et à la gestion des stocks qu'il se propose de
mettre en application.

Lesdites procédures devront être agréées par les Parties

| @ M avant application.
+ de

—vInsrs IUpISIens OÙ 1 équivalent lui soit remboursé.
@ L'Opérateur devra procéder à ce remboursement dans un délai
de dix (10) jours à compter de la réception de la demande de

ladite Partie. /
2 Le

13

Si l'avance d’une Partie s'avère inférieure à sa quote-part .
des paiements effectués par l’Opérateur au titre d’un mois
donné, d’après la facture fournie par l’Opérateur au

titre dudit mois en application de paragraphe 1.4

ci-dessus, l’Opérateur pourra ajouter le montant de
l'insuffisance au prochain état de fonds à avancer

visé ci-dessus qu'il adressera à ladite Partie, ou

pourra demander le remboursement dudit montant,

auquel cas ladite Partie devra verser ledit montant à
1'Opérateur dans les quinze (15) jours de ladite demande.

1.6. AJUSTEMENTS ET VERIFICATIONS

LE-

Le fait d'effectuer les paiements visés au paragraphe 1.5
ci-dessus, ne préjugera pas le droit d’une Partie de
contester le bien-fondé des factures. Cependant, toutes les
factures’ et états remis aux Parties par l’Opérateur durant
toute l’année seront présumés dé manière concluante, être
exacts et corrects à l’expiration d’un délai de vingt quatre
(24) mois à compter de la fin de ladite année, sauf si dans
ce délai de vingt quatre (24) mois une Partie les conteste
par écrit et demandera à l’Opérateur de procéder à un
ajustement. De même, aucun ajustement favorable à 1’Opérateur
ne pourra être effectué :après l’expiration du délai ci-dessus.
Les dispositions du présent alinéa ne pourront avoir pour
effet d'empêcher des ajustements résultant d’un inventaire
matériel des biens pour Compte Commun ou pour Compte Séparé.

Chaque Partie aura, sur préavis adressé au moins trente (30)
jours à l'avance à l'Opérateur et aux autres Parties, _e

droit, à ses propres frais, de vérifier une fois par an le
Compte Général et les documents y afférents pour toute
l'année ou fraction d'année et cela pendant une période de
vingt-quatre (24) mois à compter de la fin de ladite année.
L'exercice de ce droit de vérification ne prolongera pas le
délai accordé pour contester les comptes et réclamer leur
redressement prévu ci-dessus.

Les Parties s'efforceront dans la mesure du possible de
procéder à de telles vérifications, conjointement ou
simultanément, pour géner l'Opérateur le moins possible.

Sous réserve de l’approbation préalable des Parties, le
coût de toute vérification ou examen comptable du Cemptre
Général effectué au profit de toutes les Parties, sera
imputable au Compte Général.

COUTS ET DEPENSES IMPUTABLES AU COMPTE GENERAL
L'Opérateur imputera dans les limites du budget au Compte

Général tout les coûts et dépenses encourus dans la conduite
des Opérations. Ces coûts et dépenses inclieront, sans que

cette énumération soit limitative :
ras

D NC LS CONNBAES

Les salaires et les appointements du personnel de l'Opérateur
et de:ses sociétés affiliées qui est directement engagé dans
la conduite des Opérations, ainsi que les charges sociales,
les allocations fabituelles, les dépenses du personnel
connexes prises à sa charge par l'Opérateur conformément à la
pratique habituelle et les impôts et charges sociales
afférents à ce personnel et supportés par l'Opérateur.

i ï
l
il

2-2. MATERIEL

A - Le coût du matériel acheté ou fourni par l’Opérateur pour
être utilisé dans les opération tel que précisé à
l'Article 3 ci-dessous;

B - Les frais de transport du matériel et les autres frais y
afférents, tels que l'expédition, l’embsllage, le stockage
sur les quais, le frêt par voie de terre et le frêt
maritime ainsi que le déchargement à l’arrivée.

2.3. FRAIS DE DEPLACEMENT DU PERSONNEL

A. Les frais de déplacement du personnel, requis pour la
conduite des opérations, dont les procédures d'institution
devront être agréés par le.Comité d’Opérations.

£ B. Les frais de déplacement vers la Tunisie du personnel
affecté de manière permanente ou temporaire aux Opérations
ainsi que les frais de déplacement du personnel en
provenance Ge la Tunisie, sauf quand l'employé est
réaffecté à une autre opération de l’Opérateur ailleurs que
dëens la ville du pays de provenance. Ces irais inclueront
.le transport des familles du personnel et de leurs biens et
effets ménagers ainsi que tous leurs autres frais de

s dépiacement et de réaménagement pris à sa charge par
l'Cpérateur.

2.4. PRRSTATIONS

À - Le coût des prestations fournies sous contrat et des
autres prestations fournies par des tiers (y compris,
sans limitations, les consultants) autres que celui
imputé en vertu du Paragraphe 2.7 ci-dessous.

B - Le coût des prestations techniques, administratives,
juridiques, d'approvisionnement et comptables,
effectuées par les affiliés de l'Opérateur au profit

. direct des Opérations. Ces prestations seront facturées
selon les modalités à fixer d’un commun accord.

His

-45- :

C - Le loyer de l'équipement et des installations fournis
par. une ou plusieurs Parties, ledit loyer devant étre
fixé à des taux en rapport avec les charges
d'amortissement et d’entretien et autres charges connexes
supportées pour ledit équipement ou installations par la
Partie en cause, mais ne devant pas excéder ceux qui sont
couramment appliqués dans la région des Opérations.
A Lesdits taux devront être agréés par le-Comité-—
d'Opérations.

2.5. DOMMAGES ET PERTES

SR
(ee)

Tous les frais et dépenses nécessaires à la réparation ou au
remplacement des biens pour Compte Commun ou pour Compte
Séparé à la suite des dommages. ou pertes dus à l’incendie,
l'éruption, la tempête, le vol, l'accident ou toute autre
Ç cause en dehors du contrôle de l’Opérateur. L’Opérateur devra
notifier, aussitôt que possible, aux Parties par écrit les
” dommages ou pertes excédant vingt cinq mille (25.000) Dinars
Tunisiens dans chaque cas.

2.6. ASSURANCES ET REGLEMENT DE SINISTRES

‘A - Les primes d'assurances prises par l'Opérateur en vertu
- du Paragraphe 2.2.2.c du Contrat, étant enteñdu que les
Parties ne bénéficiant pas de cette assurance ne
participeront pas aux frais de celle-ci.

B - Les somnes reçues d’un assureur en règlement d’un
sinistre seront créditées au Compte Général; étant entendu
que les Parties ne bénéficiant pas de l'assurance en
cause ne bénéficient pas de ces règlements. F
LE 2-7. Les dépenses encourues pour le règlement de
toutes pertes, réclamations, dommages, jugements et
toute autre depense de même nature effectuée pour la
conduite des Operations.

à)

2-8. FRAIS DE JUSTICE

Tous les frais et dépenses relatifs à la conduite, l'examen
et la conclusion de litiges ou réclamations survenant du
fait des opérations ou nécessaires à la protection ou la
récupération des bierñs'pour Compte Commun ou pour Compte
Séparé, y compris, sans que cette énumération soit
limitative, les honoraires d’hommes de loi, les frais de
justice, les frais d'instruction ou de recherches de preuves
et les montants payés en conclusion ou règlement desdits
litiges ou réclamations.

2-9. IMPOTS ET TAXES

@ . Tous les impôts et taxes (à l'exception de l’impôt sur les
bénéfices, de la redevance et de redevance de
prestations douanières frappant l'exportation des
hydrocarbures), droits et impositions gouvernementales

de quelque nature que ce soit.
(pe

Doparateée

(£

#)

2.10. BUREAUX, CAMPS ET INSTALLATIONS DIVERSES

Les frais de fonctionnement et d'entretien de tous bureaux,
camps, entrepôts, logements et autres installations servant
directement et exclusivement aux Opérations seront imputés
au Compte Général.

Si lesdits bureaux, camps, entrepôts, logements,
installations sont aussi utilisés pour d'autres activités-
que lesdites Opérations, les frais susvisés seront répartis
chaque mois au prorata de leur utilisation durant ie mois en
question, selon des modalités à définir d’un commun accord.

2-11. FRAIS GENERAUX ET D'ASSISTANCE GENERALE

Ces frais représentent une participation aux frais du

siège de l'Opérateur et de ses sociétés affiliées,

afférents aux services administratif, juridique, comptable,
financier, fiscal, d'achats, des relations avec le personnel,
‘ d’iniormatique, pour assurer la bonne marche des Opérations
ét qui ne sont autrement imputables au Compte Général en
vertu des dispositions de l’alinéa 2.4. (B) ci-dessus.

Les frais généraux seront déterminés annuellement
conformément aux taux suivants:

A/ Dépenses annuelles d‘Exploration et
d’Appréciation

Pour les opérations d'exploration et d'appréciation,
il sera appliqué sur les montants des dépenses
correspondant auxdites opérations un taux uniforme

de cinq pourcent (5%).

B/ Dépenses annuelles de développement

Pour les opérations de développement il sera appliqué
sur les montants des dépenses correspondant auxdites
Opérations, un taux uniforme de ‘ +2.75 : pour Ge 0

C/ Dépenses annuelles d’exploitation | {
Pour les Opérations d'exploitation il sera appliqué

sur les montants des dépenses correspondant auxdites
Opérations, un taux uniforme de deux (2%) pour cent.

D/ En cas de réalisation de ces dépenses par la
Société Mixte, les taux mentionnés aux ‘paragraphes
ci-dessus seront prélevés et répartis entre les
sociétés mères selon des proportions à définir le
moment opportun.

E/ Les taux mentionnés ci-dessus peuvent être

révisés en commun accord.
A Lu
CA
111. MATERIEL

-47—

3.1. ACQUISITION

À - Le matériel acheté est à son prix de revient. Ce prix
incluera le transport, l'assurance et tous frais
dûment justifiés.

B - Avec l'accord préalable du Comité d'Opérations

- Le matériel neuf non utilisé et en excellent état
(catégorie 1), provenant des stocks de l’Opérateur ou
de ses sociétés affiliées ou de leurs autres opérations,
sera évalué au prix de revient neuf 15e conformément à
l'alinéa À ci-dessus

- Le matériel en bon état (catégorie 2), c’est-à-dire le
matériel qui a été utilisé mais en bon état de service,
capable d’être réutilisé sans être reconditionné, sera
évalué à juste prix dont la détermination sera faite sur
la base des données fournies par l’Opérateur.

8. 2: .GARANTIE DU MATERIEL

L° Opérateur ne garantit pas le matériel four Sdeta de da
garantie donnée par le fournisseur ou le fabricant de ‘ce
matériel. En cas de matériel défectueux, le Compte Général
ne sera crédité que dans la mesure où l’Opérateur aura reçu
du fournisseur un avoir correspondant et pour l'obtention
duque*, il devra engager toute la démarche nécessaire.

L'Opérateur garantit néanmoins le bon fonctionnement du
PA Le 26 transféré de ses stocks conformément à l’article
3.1. paragraphe B ci-dessus.
En tout état de cause l‘Opérateur veillera à ce que le
matériel acquis pour le compte des Parties dans le cadre
de l'Association bénéficie de toutes les garanties requises
par une utilisation conforme aux normes admises.

3.3. DISPOSITIONS DU SURPLUS

A - L'Opérateur n'aura aucune obligation d’acheter l'intérêt
détenu par toute Partie dans tout surplus de matériel
neuf où non.

B - L'Opérateur aura le droit de vendre-ou de se défaire de

tout surplus de matériel, à condition d’en avertir les

autres Parties et d'obtenir leur accord.

- Le produit net de toute vente de matériel devra être

crédité-au Compte Général.
NF

De 2e dssvauvansawu

À - Des inventaires de tout le matériel normalement soumis

à ce contrôle dans l’industrie pétrolière internationale
devront être effectués périodiquement, au moins une fois
par an, par l'Opérateur selon les directives du Comité
d'Opérations.

L'Opérateur devra notifier aux Parties par écrit quatre
.vingt dix (90) jours à l’avance, son int2ntion de procéder
auxdits inventaires de manière à permettre aux Parties
d'être représentées lors de l’inventaire. Le défaut de
représentation d'une ?artie à un inventaire engagera
ladite Partie à accepter l'inventaire.

B - L'’inventaire devra être rapproché du Compte Général et
= une liste des excédents et des manquants sera fournie
d aux Parties avec des commentaires appropriés.

Le Compte Général sera ajusté des excédents et des
manquants agréés par le Comité d'Opérations.

C - Il est expressément convenu que les inventaires désignés
au paragraphe À ci-dessus porteront également sur les
immobilisatins constituant le patrimoine-des Parties

- dont l'Opérateur a la:garde. 4

FA
3 -49-

IV. CESSION D'IMMOBILISATIONS

Pour l'application des articles 13 et 14 du Contrat seront
considérées comme immobilisations les catégories de dépenses
mentionnées à l'Article 4.4. de la Convention, à savoir :
- Les dépenses de prospection et de recherche;

— Les frais de forage non compensés;

- Les coûts d’abandon d'un forage;

- Les coûts de forage de puits non productifs de
pétrole ou de gaz, en quantités commercialisables;

- Les frais de premier établissement relatifs à l'organisation
et à la mise en marche des Opérations pétrolières.

Etant 2ntendu que ces dépenses devront avoir été imputées

suivant les règles du paragraphe 1.4. et du chapitre 2 du-

présent Accord Comptable. Pour la partie remboursable

en dollars, lesdites dépenses seront exprimées au fur

et. à mesure de leur imputation en dolllars afin de

déterminer les montants en:dollars à règler à OKGT: ::.

Pour.la conversion en dollars, on utilisera le taux

-de change moyen (vente et achat) du mois de
comptabilisation des dépenses tel que publié par la
Banque Centrale de Tunisie.

ee

4
il

> :-:V. PREEMINENCE DU CONTRAT

En cas de non conformité des présentes dispositions avec
celles du Contrat. ies dispositions du Contrat prévaudront.

Fait à Tunis, le : À +. 1991 ; DNS ho
en six (6) exemplaires
. originaux

Four l’Entreprise.Tunisienne
d'Activités Pétrolières

\ a fl}
PT \A,

1 Abdelwah KESRAQUI

Pour Orszägos Kôclaj és
Gäzipari Trôszt, OKGT

Len Lab me

Gydrgy 2ZARO

},

Les cases
